                 Case 19-12821-AJC              Doc 139        Filed 03/28/19         Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:

MAGNUM CONSTRUCTION MANAGEMENT1,                                         Case No. 19-12821-BKC-AJC
LLC f/k/a/ Munilla Construction Management, LLC

                           Debtor.                                       Chapter 11
                                                                /

                 AGREED EX-PARTE MOTION FOR STAY RELIEF
              TO PROCEED WITH MEDIATION ONLY TO EXTENT OF
     LIMITED INSURANCE COVERAGE FOR MATTER THAT IS SEPARATE FROM
    AND PRE-DATES INSURANCE POLICY IN EFFECT FOR THE FIU BRIDGE CASES

         Creditor, Alejandro Ramirez (“Movant”), though undersigned counsel, moves on an

agreed, ex-parte basis pursuant to Local Rule 9013-1, for an order granting limited stay relief to

allow Movant to proceed with mediation to resolve a claim arising from an April 8, 2017 incident,

which is separate from, and pre-dates, the insurance policy in effect on the FIU bridge cases.

         Movant is willing to proceed to resolve the claim within the $2 million primary insurance

policy applicable to the claim, in which only the first layer of that insurance would be triggered.

         There is a mediation scheduled for April 17, 2019 among Movant, the Debtor and the

Debtor’s insurance carrier, and all parties wish to proceed with the mediation.

         Pursuant to Local Rule 9013-1, this motion may be considered on an ex-parte basis, as

Movant certifies that the Debtor has consented to the requested relief, in which the Movant is

seeking to resolve the claim to the extent of applicable insurance coverage and will resolve the

claim within such policy limits, and without seeking any claim against the bankruptcy estate.




1
  The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the Debtor’s federal
tax identification number are 3403.
              Case 19-12821-AJC         Doc 139     Filed 03/28/19     Page 2 of 6



       All parties have agreed to proceed with the mediation, and are seeking a comfort order

from the Bankruptcy Court that limited relief from the automatic stay is granted to conduct the

mediation and resolve the claim with the insurance policy limits.

       A proposed form of order is attached to this motion as Exhibit A.

       WHEREFORE, the Movant requests the Court on an agreed, ex parte basis to grant relief

from the automatic stay solely to permit the April 17, 2019 mediation to proceed with the

applicable insurance carrier for a claim that pre-dates the FIU bridge cases, and in which the

Movant agrees to resolve the claim within the applicable insurance policy limit without asserting

any claim against the bankruptcy estate.


Dated: March 28, 2019                        Respectfully submitted,

                                             KOZYAK TROPIN & THROCKMORTON, LLP
                                             Counsel for Movant, Alejandro Ramirez
                                             2525 Ponce de Leon Blvd., 9th Floor
                                             Miami, Florida 33134
                                             Tel.: (305) 372-1800
                                             Fax: (305) 372-3508
                                             Email: clc@kttlaw.com

                                             By: /s/ Corali Lopez-Castro
                                                     Corali Lopez-Castro
                                                     Florida Bar No. 863830

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 28, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day via transmission of Notice of Electronic Filing generated by CM/ECF on

all counsel of record or pro se parties who are authorized to receive electronically Notices of

Electronic Filing in this bankruptcy case.

                                                    By: /s/ Corali Lopez-Castro
                                                            Corali Lopez-Castro


                                                2
Case 19-12821-AJC   Doc 139   Filed 03/28/19   Page 3 of 6




      EXHIBIT A
                 Case 19-12821-AJC              Doc 139        Filed 03/28/19         Page 4 of 6




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:

MAGNUM CONSTRUCTION MANAGEMENT1,                                         Case No. 19-12821-BKC-AJC
LLC f/k/a/ Munilla Construction Management, LLC

                           Debtor.                                       Chapter 11

                                                                /

                        AGREED ORDER GRANTING THE
                      AGREED EX-PARTE MOTION FOR STAY
                   RELIEF TO PROCEED WITH MEDIATION ONLY
                  TO EXTENT OF LIMITED INSURANCE COVERAGE
               FOR MATTER THAT IS SEPARATE FROM AND PRE-DATES
             INSURANCE POLICY IN EFFECT FOR THE FIU BRIDGE CASES

         On March 27, 2019, Creditor, Alejandro Ramirez (“Movant”), filed a motion on an agreed

ex-parte basis pursuant to Local Rule 9013-1, for an order granting limited stay relief to allow

Movant to proceed with mediation currently scheduled for April 17, 2019 to resolve a claim arising

from an April 8, 2017 incident, which is separate from, and pre-dates, the insurance policy in effect



1
  The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the Debtor’s federal
tax identification number are 3403.
                Case 19-12821-AJC        Doc 139      Filed 03/28/19      Page 5 of 6



on the FIU bridge cases (the “Motion”). The Motion also provided that the Movant is willing to

proceed to resolve the claim within the $2 million primary insurance policy applicable to the claim,

in which only the first layer of that insurance would be triggered, and without asserting any claim

against the bankruptcy estate. Based on the Debtor’s consent to the relief sought, and the

agreement of the parties affected by the relief requested, including all parties to participate in the

mediation, the Court determines “cause” has been shown to grant the limited relief from stay

requested in the Motion. There it is –

          ORDERED as follows:

          1.    The Movant’s Motion for limited stay relief to proceed with the mediation currently

scheduled for April 17, 2019 to resolve a claim arising from an April 8, 2017 incident, which is

separate from, and pre-dates, the insurance policy in effect on the FIU bridge cases is GRANTED

as set forth herein.

          2.    Such limited stay relief is granted based on the Debtor’s consent and all parties

desiring to proceed with mediation, as well as the Movant’s agreement to resolve the Movant’s

claim within the applicable policy limits without pursuing any claims against the bankruptcy

estate.

          3.    In all other respects the automatic stay remains in full force and effect.

          4.    The Court retains exclusive jurisdiction to interpret or enforce the terms of this

Order.

                                                     ###

Submitted by:          Corali Lopez-Castro, Esq.
                       Kozyak Tropin & Throckmorton
                       2525 Ponce De Leon, 9th Floor
                       Miami, Florida 33134
                       Telephone: 305-372-1800
                       Facsimile: 305-372-3508
                       E-mail:     clc@kttlaw.com
              Case 19-12821-AJC          Doc 139      Filed 03/28/19     Page 6 of 6




Copies furnished to:

Coral Lopez-Castro, Esq.

[Attorney Lopez-Castro is directed to serve copies of this order on all interested parties and to file
a certificate of service]
